Exhibit 10.10(b)

 

Form of Amendment No. 1 to SERP Agreement

 

 

AMENDMENT NO. 1

TO

DIRECTOR SUPPLEMENTAL RETIREMENT AGREEMENT

 

 

THIS AMENDMENT NO. 1 (the “Amendment”) is made and entered into as of
                    , 2003 by and between NetBank (the “Bank”) and
                                     (the “Director”) and amends that certain
Director Supplemental Retirement Agreement (the “Agreement”) dated
                             , 2002 between the Bank and the Director.

 

WHEREAS, the Bank and the Director desire to reflect more clearly the intent of
the Agreement and desire to clarify certain ambiguities in the Agreement, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Bank and the Director agree to amend the Agreement
as follows effective as of April 1, 2002:

 

1.  The first paragraph of the Agreement is hereby amended to reflect that the
Bank is organized and existing under the laws of the United States of America.

 

2.  The second paragraph of the Agreement is hereby deleted and the following is
hereby inserted in lieu thereof:

 

WHEREAS, the Director is now serving on the Board of Directors of the Bank and
has for many years faithfully served as a director of the Bank and/or the
holding company of the Bank and/or one or more subsidiaries of the Bank.  It is
the consensus of the Board of Directors of the Bank (hereinafter referred to as
the “Board”) that the Director’s services have been of exceptional merit, in
excess of the compensation paid and an invaluable contribution to the profits
and position of the Bank.  The Board further believes that the Director’s
experience, knowledge of corporate affairs, reputation and industry contacts are
of such value, and the Director’s services provided to the Bank and/or the
holding company of the Bank and/or one or more subsidiaries of the Bank so
essential to the Bank’s further growth and profits, that it would suffer severe
financial loss should the Director terminate his or her services to the Bank
and/or the holding company of the Bank and/or one or more subsidiaries of the
Bank; and

 

3.  Subparagraph I(C) is hereby amended by deleting the words “with the Bank”
and inserting in lieu thereof the following:

 

, following which he no longer serves as a director of any of the Bank, the
holding company of the Bank or any subsidiary of the Bank,

 

--------------------------------------------------------------------------------


 

4.  Subparagraph I(D) is hereby amended by deleting all of that Subparagraph
following the words “by the Director” and inserting in lieu thereof the
following:

 

, the failure of the Director to be reelected as a director without Cause (as
defined below) or removal of the Director from office without Cause, prior to
age sixty (60), following any of which he no longer serves as a director of any
of the Bank, the holding company of the Bank or any subsidiary of the Bank.

 

5.  Subparagraph I(H) is hereby deleted and the following is hereby inserted in
lieu thereof:

 

Change of Control:

 

(i)  The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of either (A)
the then outstanding shares of common stock of NetBank, Inc. (the “Outstanding
NetBank, Inc. Common Stock”) or (B) the combined voting power of the then
outstanding voting securities of NetBank, Inc. entitled to vote generally in the
election of directors (the “Outstanding NetBank, Inc. Voting Securities”);
provided, however, that for purposes of this Subparagraph I(H)(i), the following
acquisitions shall not constitute a Change of Control: (W) any acquisition
directly from NetBank, Inc. or any corporation controlled by NetBank, Inc., (X)
any acquisition by NetBank, Inc. or any corporation controlled by NetBank, Inc.,
(Y) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by NetBank, Inc. or any corporation controlled by NetBank, Inc. or
(Z) any acquisition by any corporation pursuant to a transaction which complies
with clauses (A), (B) and (C) of Subparagraph I(H)(iii); or

 

(ii)  That individuals who, as of the date hereof, constitute the Board of
Directors of NetBank, Inc. (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board of Directors of NetBank, Inc. (the
“Board”); provided, however, that any individual becoming a director subsequent
to the date hereof whose election, or nomination for election by NetBank Inc.’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

 

(iii) Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of NetBank, Inc. or the
acquisition of assets of another corporation (a “Business Combination”), in

 

2

--------------------------------------------------------------------------------


 

each case, unless, following such Business Combination, (A) all or substantially
all of the individuals and entities who were the beneficial owners,
respectively, of the Outstanding NetBank, Inc. Common Stock and Outstanding
NetBank, Inc. Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of, respectively, the
then outstanding shares of common stock and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns NetBank, Inc. or all or substantially all of NetBank
Inc.’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination, of the Outstanding NetBank, Inc. Common Stock and
Outstanding NetBank, Inc. Voting Securities, as the case may be, (B) no Person
(excluding any corporation resulting from such Business Combination or any
employee benefit plan (or related trust) of NetBank, Inc. or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 20% or more of, respectively, the then outstanding shares of common
stock or the combined voting power of the then outstanding voting securities
entitled to vote generally in the election of directors, as the case may be, of
the corporation resulting from such Business Combination (including, without
limitation, a corporation which as a result of such transaction owns NetBank,
Inc. or all or substantially all of NetBank’s assets either directly or through
one or more subsidiaries) except to the extent that such ownership existed prior
to the Business Combination and (C) at least a majority of the members of the
board of directors of the corporation resulting from such Business Combination
were members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or

 

(iv)  Approval by the shareholders of NetBank, Inc. of a complete liquidation or
dissolution of NetBank, Inc.; or

 

(v)  The Bank shall cease to be a Majority-Owned Subsidiary (as that term is
defined in Rule 405 under the Securities Act of 1933) of NetBank, Inc.

 

6.  Subparagraph I(L) is hereby deleted and the following is hereby inserted in
lieu thereof:

 

Early Retirement Date:

 

Early Retirement Date shall mean the voluntary resignation of service by the
Director, the failure of the Director to be reelected as a director without
Cause (as defined below) or removal of the Director from office without Cause,
provided the Director has obtained age sixty (60), following any of which he

 

3

--------------------------------------------------------------------------------


 

no longer serves as a director of any of the Bank, the holding company of the
Bank or any subsidiary of the Bank.

 

7.  Paragraph I is hereby amended by adding the following Subparagraph (M):

 

Cause:

 

Cause shall mean (i) the Director’s conviction of a felony; (ii) the request or
demand for removal of the Director from office by any bank regulatory authority
having jurisdiction over the Bank; or (iii) the determination by at least
two-thirds of the directors of the Bank then in office, excluding the Director,
that the Director’s conduct has been inimical to the best interests of the Bank.

 

8.  Paragraph I is hereby amended by adding the following Subparagraph (N):

 

Date of First Appointment:

 

Date of First Appointment with respect to the Director shall be
                   , the date on which he was first appointed a director of the
Bank or Resource Bancshares Mortgage Group, Inc., a subsidiary of the Bank, as
the case may be, whichever shall first occur.

 

9.  Subparagraph II(A) is hereby amended by deleting the words “of the Bank” in
the first sentence thereof.

 

10.  Subparagraph II(B) is hereby amended by deleting the words “Subject to
Subparagraph II(D), should a Director suffer a Termination of Service,” in the
first sentence thereof and inserting in lieu thereof the following:

 

Subject to Subparagraph II(D), should a Termination of Service occur with
respect to the Director,

 

11.  Subparagraph II(D) is hereby deleted and the following is hereby inserted
in lieu thereof:

 

Removal for Cause:

 

Should the Director be removed from office or not be reelected for Cause at any
time, all benefits under this Agreement shall be forfeited.  If a dispute arises
as to the existence of “Cause,” such dispute shall be resolved by arbitration as
set forth in this Agreement.

 

12.  Subparagraph II(E) is hereby amended by deleting the words “on the Board”
in the first sentence thereof and inserting the following after “disability,” in
the first sentence thereof:

 

4

--------------------------------------------------------------------------------


 

following which he no longer serves as a director of any of the Bank, the
holding company of the Bank or any subsidiary of the Bank,

 

13.  Subparagraph II(G) is hereby deleted and the following is hereby inserted
in lieu thereof:

 

Subject to Subparagraph II(D), should an Early Retirement Date occur with
respect to the Director, the Director may elect within six (6) months following
such Early Retirement Date to receive the balance in the Accrued Liability
Retirement Account on such Early Retirement Date divided by the number of years
from such Early Retirement Date to the Projected Mortality Age paid in annual
installments as set forth herein until the Projected Mortality Age.  Said
payments shall commence six (6) months following the election of the Director,
if any, and shall be made annually thereafter as soon as practicable after each
anniversary of such Early Retirement Date through the Benefit Year in which the
Director attains his Projected Mortality Age.  Upon completion of the
aforestated payments and in conjunction with the completion of said payments,
the Index Retirement Benefit shall be paid to the Director as set forth in
Subparagraph II(A) hereinabove and subject to the same terms and conditions
therein and shall be paid until the Director’s death.  If the Director fails to
make the election referred to in this Subparagraph II(G), such Early Retirement
Date shall be treated as if it were a Termination of Service and the Director
shall receive payments as provided in Subparagraph II(D).

 

14.  Paragraph III is hereby amended by deleting the words “any Director” in the
third sentence of the second paragraph thereof and inserting in lieu thereof the
words “the Director”.

 

15.  Paragraph IV is hereby deleted and the following is hereby inserted in lieu
thereof:

 

Following a Change of Control (Subparagraph I[H]), if a Termination of Service
(Subparagraph I[D]) or Early Retirement Date (Subparagraph I[L]) occurs with
respect to the Director, then the Director shall receive the benefits promised
under this Agreement upon obtaining Normal Retirement Age, as if the Director
had been continuously serving the Bank, the holding company of the Bank or a
subsidiary of the Bank until the Director’s Normal Retirement Age.  The Director
will also remain eligible for all promised death benefits under this Agreement.

 

16.  Subparagraph V(J) is hereby amended by deleting the words “nor limit the
right of the Bank to discharge the Director with or without Cause” in the first
sentence thereof and inserting in lieu thereof the following:

 

nor limit the ability to remove the Director from office with or without Cause
nor create any obligation to reelect the Director.

 

5

--------------------------------------------------------------------------------


 

17.  Subparagraph VI(B) is hereby amended by deleting the fourth paragraph and
inserting in lieu thereof the following:

 

Where a dispute arises as to whether the Director has been removed from office
or has not been reelected as a director for “Cause,” such dispute shall likewise
be submitted to arbitration as above described and the parties hereto agree to
be bound by the decision thereunder.

 

18.  Paragraph VII is hereby deleted in its entirety.

 

19.  As amended hereby, the Agreement shall continue in full force and effect.

 

IN WITNESS WHEREOF, the parties hereto acknowledge that each has carefully read
this Amendment and executed the original thereof as of the first day set forth
hereinabove, and that upon execution, each has received a conforming copy.

 

 

 

NETBANK

Witness:

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Director

 

6

--------------------------------------------------------------------------------